Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoriko Morita (49,061) on 6/6/22.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 10, “electrodes.” has been changed to --electrodes, wherein a first portion of the deformable shell on the first side of the internal cavity comprises a first stiffness, wherein a second portion of the deformable shell on the first side of the internal cavity comprises a second stiffness, and wherein the first stiffness is greater than the second stiffness.--
	Claim 8 has been canceled.
	Claim 9 has been canceled.
	In claim 10, line 1, “claim 8” has been changed to --claim 1--.
	In claim 16, line 16, “dielectric.” has been changed to --dielectric, wherein a first portion of the deformable shell on the first side of the internal cavity comprises a first stiffness, wherein a second portion of the deformable shell on the first side of the internal cavity comprises a second stiffness, and wherein the first stiffness is greater than the second stiffness.--
	In claim 18, line 18, “dielectric.” has been changed to --dielectric, wherein a first portion of the deformable shell on the first side of the internal cavity comprises a first stiffness, wherein a second portion of the deformable shell on the first side of the internal cavity comprises a second stiffness, and wherein the first stiffness is greater than the second stiffness.--
	
	The above changes to the claims have been made clearly distinguish the invention over the cited prior art.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
June 6, 2022